Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1-20, filed 10/23/20, are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The closest prior art teaches a backup system that identify a list of candidates for backup and filtering the candidates based certain criteria.  The prior arts do not suggest the claimed 1. A method, device, or associated medium for selecting a backup destination for a backup task,
comprising: in a storage device set, obtaining a first group of candidate subsets, the number of
storage devices included in candidate subsets in the first group of candidate subsets being
determined based on the number of copies specified by the backup task; determining a first group of subset codes of the first group of candidate subsets, codes in the first group of subset codes uniquely identifying the candidate subsets in the first group of candidate subsets; generating a second group of subset codes according to the first group of subset codes,
one code in the second group of subset codes uniquely identifying one candidate subset;
and based on the first group of candidate subsets and a second group of candidate subsets
corresponding to the second group of subset codes, selecting a target subset as the backup
destination of the backup task.  The prior arts pick the best candidate from a list/pool for backup but do not do so using group subset codes as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAN NGUYEN/Primary Examiner, Art Unit 2138